Exhibit 10.5


RESTRICTED STOCK AGREEMENT
PERFORMANCE-BASED VESTING


CARDIOVASCULAR SYSTEMS, INC.
2017 EQUITY INCENTIVE PLAN




        CARDIOVASCULAR SYSTEMS, INC., a Delaware corporation (the “Company”) has
engaged Morgan Stanley Smith Barney LLC (“MSSB”) to maintain an online system to
provide secure account access to participants receiving grants (each, a
“Participant”) under the Company’s 2017 Equity Incentive Plan (as the same may
be amended from time to time, the “Plan”). Each Participant has an online
account with MSSB with an award summary (the “Award Summary”) disclosing the
date of the award, the number of shares subject to each award and conditions of
the vesting of the award. This Agreement sets forth terms and conditions
applicable to those awards set forth in the Award Summary that are subject to
performance-based vesting.


        W I T N E S E T H:


        WHEREAS, the Participant is, on the date of grant set forth in the Award
Summary, a key employee, officer or director of, or a consultant or advisor to,
the Company or a Subsidiary of the Company; and


        WHEREAS, the Company wishes to grant a restricted stock award to the
Participant for shares of the Company’s Common Stock pursuant to the Plan; and


        WHEREAS, the Administrator of the Plan has authorized the grant of a
restricted stock award to the Participant.


        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:


1.Grant of Restricted Stock Award. The Company hereby grants to the Participant
on the date set forth in the Award Summary a restricted stock award (the
“Award”) for the number of shares of Common Stock set forth in the Award Summary
on the terms and conditions set forth in the Award Summary and this Agreement,
which shares are subject to adjustment pursuant to Section 15 of the Plan. The
Company shall cause an entry to be made in the books of the Company or its
designated agent representing such shares of Common Stock in the Participant’s
name. Upon request, the Company shall cause to be issued one or more stock
certificates representing such shares of Common Stock in the Participant’s name,
and shall hold such certificate until such time as the risk of forfeiture and
other transfer restrictions set forth in this Agreement have lapsed with respect
to the shares represented by the certificate. The Company may also place a
legend in such book entry or on such certificates describing the risks of
forfeiture and other transfer restrictions set forth in this Agreement providing
for the cancellation of such certificates if the shares of Common Stock are
forfeited as provided in Section 2 below. Until such risks of forfeiture have
lapsed or the shares subject to this Award have been forfeited pursuant to
Section 2 below, the Participant shall be entitled to vote the





--------------------------------------------------------------------------------





shares represented by such stock certificates, but the Participant shall not
have any other rights as a stockholder with respect to such shares.


        2. Vesting of Restricted Stock. For purposes of determining whether the
shares of Common Stock subject to this Award shall be forfeited by the
Participant or vested upon the lapse of the risks of forfeiture, the following
definitions shall apply:


a.“Peer Group” shall mean that group of companies selected by the Company’s
compensation consultant for purposes of comparing compensation or performance of
the Peer Group to that of the Company.


b.“Performance Period” means the period beginning on the July 1 immediately
preceding the date of the Award and ending on the June 30 immediately following
the second anniversary of the date of the Award.


c.“90 Day Average Closing Price Beginning of Period” shall mean the average of
the closing prices per share of the common stock of the Company or any company
in the Peer Group, as applicable, for the 90 consecutive trading days prior to
the July 1 of the year in which the Award is granted, as reported by NASDAQ, or
if such shares are not traded on NASDAQ, as reported by the principal stock
market or automated quotation system on which such shares are traded.


d.“90 Day Average Closing Price End of Period” shall mean the average of the
closing prices per share of the common stock of the Company or any company in
the Peer Group, as applicable, for the 90 consecutive trading days prior to the
July 1 immediately following the second anniversary of the date of the Award, as
reported by NASDAQ, or if such shares are not traded on NASDAQ, as reported by
the principal stock market or automated quotation system on which such shares
are traded.


e.“Total Stockholder Return” shall mean, for either the Company or any company
in the Peer Group, as applicable, the product of (i) a fraction, the numerator
of which is equal to the 90 Day Average Closing Price End of Period less the 90
Day Average Closing Price Beginning of Period plus any dividends paid with
respect to the common stock during the Performance Period, and the denominator
of which is the 90 day Average Closing Price Beginning of Period, multiplied by
(ii) 100.


f.“Determination Date” shall mean the date the Company’s annual report on Form
10-K for the fiscal year ending on the June 30 immediately following the second
anniversary of the date the Award is filed with the Securities and Exchange
Commission.


The shares of Common Stock subject to this award (the “Shares”) shall vest or be
forfeited as of the Determination Date based on the Company’s Total Stockholder
Return as compared to the Peer Group. If the Company’s Total Stockholder Return
is less than the 25th percentile of the


- 2 -





--------------------------------------------------------------------------------





range of Total Stockholder Return for all of the companies in the Peer Group,
the Participant shall forfeit all of the Shares on the Determination Date. If
the Company’s Total Stockholder Return is equal to or greater than the 25th
percentile, but less than or equal to the 50th percentile, of the range of Total
Stockholder Return for all of the companies in the Peer Group, the risks of
forfeiture shall lapse on the Determination Date with respect to a pro rata
portion of the Shares for each percentile point from the 25th percentile to the
50th percentile, such that the risks of forfeiture shall lapse with respect to
50% of the Shares if the Company’s Total Stockholder Return is equal to the 50th
percentile of the range of Total Stockholder Return for all the companies in the
Peer Group. If the Company’s Total Stockholder Return is greater than the 50th
percentile of the range of Total Stockholder Return for all of the companies in
the Peer Group, the risks of forfeiture shall lapse on the Determination Date
with respect to 50% of the Shares, plus a pro rata portion of the remaining
Shares for each percentile point from the 50th percentile to the 85th
percentile, such that the risks of forfeiture shall lapse with respect to 100%
of the Shares if the Company’s Total Stockholder Return is equal to or greater
than the 85th percentile of the range of Total Stockholder Return for all the
companies in the Peer Group.


        Notwithstanding anything in the Plan, the Award Summary or this
Agreement to the contrary, the Shares will become fully vested upon a Change of
Control.


        3. Termination of Employment or Other Relationship. Unless the Executive
Severance Plan provides for vesting that is more beneficial to the Participant
(in which case the Executive Severance Plan will control), if the Participant’s
employment or other relationship with the Company (or a Subsidiary of the
Company) ceases at any time prior to the Determination Date for any reason,
other than for cause but including the Participant’s voluntary resignation or
retirement, the Participant shall be entitled to receive a fraction of the
shares that Participant would have been entitled to receive pursuant to Section
2 above if such employment or other relationship had not ceased, which fraction
shall have a numerator equal to the number of full months in the Performance
Period that Participant was employed by, or maintained a relationship with, the
Company, and a denominator equal to 36. The Participant shall on the
Determination Date forfeit all other Shares subject to this Award.


        4. General Provisions.


         a. Employment or Other Relationship. This Agreement shall not confer on
the Participant any right with respect to continuation of employment or other
relationship by the Company, nor will it interfere in any way with the right of
the Company to terminate such employment or relationship. Nothing in this
Agreement shall be construed as creating an employment or service contract for
any specified term between Participant and the Company.


         b. 280G Limitations. Notwithstanding anything in the Plan, this
Agreement or in any other agreement, plan, contract or understanding entered
into from time to time between Participant and the Company or any of its
Subsidiaries to the contrary (except an agreement that expressly modifies or
excludes the application of this Paragraph 4(b)), the lapse of the risks of
forfeiture of this Award shall not be accelerated in connection with a Change of
Control to the extent that such acceleration, taking into account all other
rights, payments and benefits to which Participant is entitled under any other
plan or agreement, would constitute a “parachute payment” or an “excess
parachute payment” for purposes of Sections 280G and 4999


- 3 -





--------------------------------------------------------------------------------





of the Internal Revenue Code of 1986, as amended, or any successor provisions,
and the regulations issued thereunder; provided, however, that the
Administrator, in its sole discretion and in accordance with applicable law, may
modify or exclude the application of this Paragraph 4(b).


         c. Securities Law Compliance. Participant shall not transfer or
otherwise dispose of the shares of Common Stock received pursuant to this
Agreement until such time as counsel to the Company shall have determined that
such transfer or other disposition will not violate any state or federal
securities laws. The Participant may be required by the Company, as a condition
of the effectiveness of this restricted stock award, to provide any written
assurances that are necessary or desirable in the opinion of the Company and its
counsel to ensure the issuance complies with the applicable securities laws,
including that all Common Stock subject to this Agreement shall be held until
such time that such Common Stock is registered and freely tradable under
applicable state and federal securities laws, for Participant’s own account
without a view to any further distribution thereof, that the book entries or
certificates (as applicable) for such shares shall bear an appropriate legend or
notation to that effect and that such shares will be not transferred or disposed
of except in compliance with applicable state and federal securities laws.


         d. Mergers, Recapitalizations, Stock Splits, Etc. Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by the Participant and the Company, pursuant and subject to
Section 15 of the Plan, certain changes in the number or character of the shares
of capital stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend, or otherwise) shall result in an
adjustment, reduction, or enlargement, as appropriate, in the number of shares
subject to this Award (i.e., Participant shall have such “anti-dilution” rights
under the Award with respect to such events, but, subject to the Administrator’s
discretion, shall not have any “preemptive” rights). Any additional shares that
are credited pursuant to such adjustment shall be subject to the same
restrictions as are applicable to the shares with respect to which the
adjustment relates.


         e. Shares Reserved. The Company shall at all times during the term of
this Award reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement.


         f. Withholding Taxes. To permit the Company to comply with all
applicable federal and state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that, if necessary, all
applicable federal and state payroll, income or other taxes attributable to this
Award are withheld from any amounts payable by the Company to the Participant.
If the Company is unable to withhold such federal and state taxes, for whatever
reason, the Participant hereby agrees to pay to the Company an amount equal to
the amount the Company would otherwise be required to withhold under federal or
state law prior to the transfer of any certificates for the shares of Common
Stock subject to this Award. Subject to such rules as the Administrator may
adopt, the Administrator may, in its sole discretion, permit Participant to
satisfy such withholding tax obligations, in whole or in part, by delivering
shares of Common Stock, including shares of Common Stock received pursuant to
this Award, having a Fair Market Value, as of the date the amount of tax to be
withheld is determined under applicable


- 4 -





--------------------------------------------------------------------------------





tax law, equal to the statutory minimum amount required to be withheld for tax
purposes or such higher amount as is authorized by the Administrator.
Participant’s election to deliver shares for purposes of such withholding tax
obligations shall be made on or before the date that triggers such obligations
or, if later, the date that the amount of tax to be withheld is determined under
applicable tax law. Participant’s election to deliver shares for purposes of
such withholding tax obligations shall be irrevocable and shall be approved by
the Administrator and otherwise comply with such rules as the Administrator may
adopt to assure compliance with Rule 16b-3 or any successor provision, as then
in effect, of the General Rules and Regulations under the Securities and
Exchange Act of 1934, if applicable.


         g. Nontransferability. No portion of this Award for which the risks of
forfeiture have not lapsed may be assigned or transferred, in whole or in part,
other than by will or by the laws of descent and distribution.


         h. 2017 Equity Incentive Plan. The Award evidenced by this Agreement is
granted pursuant to the Plan, a copy of which has been made available to the
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All capitalized terms in this Agreement not defined herein shall have the
meanings ascribed to them in the Plan. The Plan governs this Award and, in the
event of any questions as to the construction of this Agreement or in the event
of a conflict between the Plan and this Agreement, the Plan shall govern, except
as the Plan otherwise provides.


         i. Lockup Period Limitation. Participant agrees that in the event the
Company advises Participant that it plans an underwritten public offering of its
Common Stock in compliance with the Securities Act of 1933, as amended,
Participant will execute any lock-up agreement the Company and the
underwriter(s) deem necessary or appropriate, in their sole discretion, with
such public offering.


         j. Blue Sky Limitation. Notwithstanding anything in this Agreement to
the contrary, in the event the Company makes any public offering of its
securities and determines, in its sole discretion, that it is necessary to
reduce the number of Restricted Stock Awards so as to comply with any state
securities or Blue Sky law limitations with respect thereto, the Board of
Directors of the Company may accelerate the vesting of this Award (in full or in
part), provided that the Company gives Participant 15 days’ prior written notice
of such acceleration. Notice shall be deemed given when delivered personally or
when deposited in the United States mail, first class postage prepaid and
addressed to Participant at the address of Participant on file with the Company.


         k. Affiliate Compliance. Participant agrees that, if Participant is an
“affiliate” of the Company or any Affiliate (as defined in applicable legal and
accounting principles) at the time of a Change of Control, Participant will
comply with all requirements of Rule 145 of the Securities Act of 1933, as
amended, and the requirements of such other legal or accounting principles, and
will execute any documents necessary to ensure such compliance.


         l. Stock Legend. The Administrator may require that the certificates
for any shares of Common Stock purchased by Participant (or, in the case of
death, Participant’s


- 5 -





--------------------------------------------------------------------------------





successors) shall bear an appropriate legend to reflect the restrictions of
Paragraph 4(c) and Paragraphs 4(i) through 4(k) of this Agreement; provided,
however, that failure to so endorse any of such certificates shall not render
invalid or inapplicable Paragraph 4(c) or Paragraph 4(i) through 4(k).


         m. Scope of Agreement. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and of the Participant and
any successor or successors of the Participant. This Award is expressly subject
to all terms and conditions contained in the Plan and in this Agreement, and
Participant’s failure to execute this Agreement shall not relieve Participant
from complying with such terms and conditions.


         n. Choice of Law. The law of the state of Minnesota shall govern all
questions concerning the construction, validity, and interpretation of this
Plan, without regard to that state’s conflict of laws rules.


         o. Severability. In the event that any provision of this Plan shall be
held illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Plan, and the Plan shall be construed
and enforced as if the illegal or invalid provision had not been included.


         p. Arbitration. Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy. If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall be a retired state or federal judge or an attorney
who has practiced securities or business litigation for at least 10 years. If
the parties cannot agree on an arbitrator within 20 days, any party may request
that the chief judge of the District Court for Hennepin County, Minnesota,
select an arbitrator. Arbitration will be conducted pursuant to the provisions
of this Agreement, and the commercial arbitration rules of the American
Arbitration Association, unless such rules are inconsistent with the provisions
of this Agreement. Limited civil discovery shall be permitted for the production
of documents and taking of depositions. Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute. The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded. The arbitrator may award to the
prevailing party, if any, as determined by the arbitrator, all of its costs and
fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees. Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota.


        ACCORDINGLY, by accepting the Award, the Participant acknowledges and
agrees to all of the terms and conditions set forth in the Award Summary and
this Agreement.


- 6 -



